DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 and 10/13/2020 are being acknowledged and considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 19-20 in the reply filed on 10/18/2021 is acknowledged.

Notice
	An interview with Ms. Rebecca A. Smirk was conducted on October 22, 2021 relating to response to Election/Restriction filed on 10/18/2021. Applicant’s representative agreed that Group I, claims 1-9 and 19-20 being examined. Group II, claims 10-18 are Non-elected claims. 

REJECTIONS BASES UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. Pat. App. Pub. No. 2009/0130843).
Suzuki discloses, as seen in Figures 1-1G, a low-resistivity recessed feature with

    PNG
    media_image1.png
    235
    277
    media_image1.png
    Greyscale

(1) a metal (102) on a substrate (100), the metal (102) comprising one or more of titanium (Ti), or tantalum (Ta) (see [0021]); and 
a metal cap (104) on the metal (102), the metal cap (104) comprising one or more of ruthenium (Ru) (see [0027]) (see Figures 1A-1G); 
(2) wherein the substrate comprises one or more of comprising one or more of silicon (Si) (see [0019]); 
(3) wherein the substrate (100) has at least one feature (106a) formed thereon (see Figures 1A-1G); 
(4) wherein the feature (106a) is selected from one or more of a trench (1/2) (see Figures 1A-1G); 
(5) wherein the feature (106a) is a trench (1/2) (see Figures 1A-1G); 
(6) wherein the metal (102) comprises a liner (104) (see Figures 1A-1G); 
(7) wherein liner is selected from one or more of titanium nitride (TiN) or tantalum nitride (TaN); 
(8) wherein the metal cap (104) comprises ruthenium (see [0027]). 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czabaj et al. (U.S. Pat. App. Pub. No. 2013/0137233).
Czabaj discloses, as displayed in Figures 1-8, a Fram chip having

    PNG
    media_image2.png
    257
    404
    media_image2.png
    Greyscale

(1) a metal (112) on a substrate (104), the metal comprising one or more of titanium (Ti) (see [0024]); and 

(2) wherein the substrate (104) comprises one or more of comprising one or more of silicon (Si), germanium (Ge) (see [0025]); 
(3) wherein the substrate (104) has at least one feature (NO LABEL) formed thereon (see Figures 1-8); 
(4) wherein the feature (NO LABEL) is selected from one or more of a trench (124) (see Figures 1-8); 
(5) wherein the feature (NO LABEL) is a trench (124) (see Figures 1-8); 
(6) wherein the metal (112) comprises a liner (120) (see Figures 1-8). 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopatin et al. (U.S. Pat. No. 6,528,409).
Lopatin discloses, as displayed in Figures 7-10, an interconnect structure having

    PNG
    media_image3.png
    210
    496
    media_image3.png
    Greyscale

(1) a metal (230) on a substrate (108), the metal (230) comprising one or more of copper (Cu) (see column 8, line 1); and 

(2) wherein the substrate (108) comprises one or more of comprising one or more of silicon (Si) (see column 7, lines 14-15); 
(3) wherein the substrate (108) has at least one feature formed thereon (see Figures 7-10); 
(4) wherein the feature is selected from one or more of a trench (226) (see Figures 7-10); 
(5) wherein the feature is a trench (226) (see Figures 7-10); 
(6) wherein the metal (230) comprises a liner (228) (see Figures 7-10); 
(7) wherein liner (228) is selected from one or more of titanium nitride (TiN) (see column 8, lines 10-12). 

REJECTIONS BASES UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
s 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (U.S. Pat. App. Pub. No. 2010/0078693) in view of Noda (U.S. Pat. App. Pub. No. 2009/0127604).
Nakao discloses, as shown in Figure 1, a semiconductor device having

    PNG
    media_image4.png
    250
    346
    media_image4.png
    Greyscale

(1) a metal (19/20) on a substrate (2), the metal (19/20); and 
a metal cap (12) on the metal (19/20), the metal cap (12) comprising one or more of iridium (Ir) (see [0053]). Figure 1); 
(2) wherein the substrate comprises one or more of comprising one or more of silicon (Si), germanium (Ge), gallium (Ga), arsenic (As), indium (In), phosphorus (P), selenium (Se), or tungsten (W); 
(3) wherein the substrate (2) has at least one feature (NO LABEL) formed thereon (see Figure 1); 
(4) wherein the feature (NO LABEL) is selected from one or more of a trench (21/23) (see Figure 1); 
(5) wherein the feature (NO LABEL) is a trench (21/23) (see Figure 1); 
(6) wherein the metal (19/20) comprises a liner (22/24) (see Figure 1); 
(7) wherein liner (22/24) is selected from one or more of titanium nitride (TiN) (see [0060]. Figure 1); 
Nakao teaches the above outlined features except for selecting material of metal layer is copper.  However, Noda discloses, as seen in Figure 1, a ferroelectric memory device with (1)… the metal (74) comprising one or more of copper (Cu) (see [0042]); (8) wherein the metal cap (52) comprises ruthenium (see [0026]). 
Nakao and Noda are both analogous art because both are directed to a semiconductor devices including a metal and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Noda into Nakao because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Nakao and Noda to enable the metal  of Nakao according to Noda, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07. Also, It is noted that about wherein the metal cap has a thickness in a range about 5Å to about 500Å so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metal cap has a thickness in a range about 5Å to about 500Å as taught by Noda because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pat. App. Pub. No. 2009/0130843).
Suzuki teaches all the claimed limitations except for disclosing wherein the metal cap has a thickness in a range about 5Å to about 500Å. It is noted that about wherein the metal cap has a thickness in a range about 5Å to about 500Å so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metal cap has a thickness in a range about 0.5 nm to about 5 nm as taught by Suzuki because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical. In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).

s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (U.S. Pat. App. Pub. No. 2010/0078693) in view of Noda (U.S. Pat. App. Pub. No. 2009/0127604) and further in view of Cain et al. (U.S. Pat. App. Pub. No. 2013/0075734).
Nakao and Noda teach all the claimed limitations except for selecting specifically devices such as electronic and logic. Furthermore, Cain discloses an electronic device with (19) a memory device comprising the electronic device of claim 1 (see [0039], [0062]); (20) a logic device comprising the electronic device of claim 1 (see [0039], [0062]).
Nakao, Noda and Cain are analogous art because are directed to a semiconductor devices including a metal and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Cain into Nakao and Noda because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Nakao, Noda and Cain since it has been held to be within the general skill of a worker in the art to select a known device on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pat. App. Pub. No. 2009/0130843) OR Czabaj et al. (U.S. Pat. App. Pub. OR Lopatin et al. (U.S. Pat. No. 6,528,409) in view of Cain et al. (U.S. Pat. App. Pub. No. 2013/0075734).
Suzuki OR Czabaj OR Lopatin teaches all the claimed limitations except for selecting specifically devices such as electronic and logic. However, Cain discloses an electronic device with (19) a memory device comprising the electronic device of claim 1 (see [0039], [0062]); (20) a logic device comprising the electronic device of claim 1 (see [0039], [0062]).
Suzuki OR Czabaj OR Lopatin and Cain are analogous art because are directed to a semiconductor devices including a metal and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Cain into Suzuki OR Czabaj OR Lopatin because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Suzuki OR Czabaj OR Lopatin and Cain since it has been held to be within the general skill of a worker in the art to select a known device on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin et al. (U.S. Pat. No. 6,528,409) in view of Noda (U.S. Pat. App. Pub. No. 2009/0127604).
Lopatin teaches all features above except for wherein the metal cap comprises ruthenium; wherein the metal cap has a thickness in a range about 5Å to about 500Å.  (8) wherein the metal cap (52) comprises ruthenium (see [0026]). 
Lopatin and Noda are both analogous art because both are directed to a semiconductor devices including a metal and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Lopatin into Nakao because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lopatin and Noda to enable the metal  of Lopatin according to Noda, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07. Also, It is noted that about wherein the metal cap has a thickness in a range about 5Å to about 500Å so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metal cap has a thickness in a range as taught by Noda because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical. In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
 
s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Czabaj et al. (U.S. Pat. App. Pub. No. 2013/0137233) in view of Noda (U.S. Pat. App. Pub. No. 2009/0127604).
Cxabaj teaches the above outlined features except for wherein liner is selected from one or more of titanium nitride (TiN) or tantalum nitride (TaN); wherein the metal cap comprises ruthenium; wherein the metal cap has a thickness in a range about 5Å to about 500Å.  However, Noda discloses, as seen in Figure 1, a ferroelectric memory device with (7) wherein liner (72) is selected from one or more of titanium nitride (TiN) (see [0042]. Figure 1);  (8) wherein the metal cap (52) comprises ruthenium (see [0026]). 
Czabaj and Noda are both analogous art because both are directed to a semiconductor devices including a metal and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Lopatin into Nakao because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Czabaj and Noda to enable the metal  of Czabaj according to Noda, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07. Also, It is noted that about wherein the metal cap has a thickness in a range about 5Å to about 500Å so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metal cap has a thickness in a range as taught by Noda because where the general conditions 
The specification contains no disclosure of either the critical nature of the claimed arrangement or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical. In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        October 22, 2021